Opinion filed April 23, 2020




                                     In The


        Eleventh Court of Appeals
                                  —————
                               No. 11-19-00264-CR
                                  —————

                    DAMON WAYNE BEARD, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 35th District Court
                              Brown County, Texas
                         Trial Court Cause No. CR25791


                      MEMORANDUM OPINION
       Appellant, Damon Wayne Beard, has filed a motion to dismiss this appeal. In
the motion, Appellant indicates that he wishes to withdraw his notice of appeal, and
he requests that this appeal be dismissed. The motion to dismiss is signed by both
Appellant and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules
of Appellate Procedure.
        The motion is granted, and the appeal is dismissed.


                                                                            PER CURIAM


April 23, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2